DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 23 October 2020, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto De Miranda Sargento et al. (PG Pub US 2016/0309524 A1 hereafter Barreto) in view of Berzin (PG Pub US 2010/0080190 A1 hereafter Berzin).
Regarding claims 1, 11, 20, Barreto discloses a method, an apparatus, and a tangible, non-transitory, computer-readable medium.
one or more network interfaces; a processor coupled to the one or more network interfaces and configured to execute one or more processes; and a memory configured to store a process that is executable by the processor, the process when executed configured to ([0191]): 
receive a packet destined for a mobile domain (“data packets arrived at the LMA and destined to the MNN are routed and forwarded to the MNN through said access point and the mMAG” [0038]) that comprises a vehicle label edge router (“mobile mobility access gateways, herewith mMAGs, which are mobile access points” [0036]); 
identify, from among a plurality of primary domains (MAG/AP1 or MAG/AP2 fig. 3), a particular primary domain that currently has a label switched connection with the mobile domain (“current access point” [0042], MAG/AP1 is the current cluster label edge router of the primary domain before the handover in fig. 3), wherein the label switched connection connects the vehicle label edge router of the mobile domain and a cluster label edge router of the particular primary domain (“each of said mMAGs being configured for establishing a network binding to the LMA through an access point, by connecting to said access point, the access point being a MAG or another mMAG” [0038]); 

track when the vehicle label edge router of the mobile domain establishes a new label switched connection with a second cluster label edge router of a different primary domain (MAG/AP2 fig. 3) in the plurality of primary domains than that of the particular primary domain (“a vehicle performing handover between different access points of the infrastructure” [0113], “selecting the one of the available access points which said connection manager module considers in best communication conditions, and
triggering a handover by the mMAG from any current access point to the selected access point” [0042], “LMA is carried out by a network binding between the access point and the LMA” [0067]).
However, Barreto does not explicitly disclose a label switched connection.
Nevertheless, Berzin discloses “LSP 120 may be updated during occurrences of handoffs. As used herein, the term "handoff" may refer to transferring an ongoing communication session from one network to another. The handoff may occur during the following circumstances: when mobile node 106-1 moves within region 118-1, when mobile node 106-1 moves from within region 118-1 to different region 118-x within the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a label switched connection because “This may allow hierarchical MLBN 104 to further reduce a number of signaling messages for modifying LSPs, and, therefore, may enable hierarchical MLBN 104 in being scalable and efficient” [0035].
Regarding claims 2, 12, Barreto, Berzin discloses everything claimed as applied above. In addition, Barreto discloses receiving an indication from the second cluster label edge router of the vehicle label edge router establishing the new label switched connection with the second cluster label edge router (“the access point then sends a binding setup, herewith PBU, message to the LMA, said PBU message containing an ID of the MNN. upon receiving the PBA message, the access point sends a Router Advertisement, herewith RA, message containing the HNP-2 to the MNN, network routing and packet forwarding between the MNN and the LMA is carried out by a network binding between the access point and the LMA” [0067], “When the mMAG moves to the fixed MAG-2, the same procedures as in the initial registration are executed. In this procedure, the Access Router field of the mMAG BCE is updated from fixed MAG-1 to fixed MAG-2” [0122]).
Regarding claims 3, 13, Barreto, Berzin discloses everything claimed as applied above. In addition, Barreto discloses receive, from the cluster label edge router of the particular primary domain, a second packet destined for the mobile domain, when the cluster label edge router of the particular primary domain does not have a label 
Regarding claims 4, 14, Barreto, Berzin discloses everything claimed as applied above. In addition, Barreto discloses identify the second cluster label edge router as currently having a label switched connection with the vehicle label edge router of the mobile domain; and send the second packet to the second cluster label edge router for delivery to the mobile domain (“The data packet destined to the MNN first reaches the LMA. The LMA finds MNN BCE. Since the M flag is ‘on’ in the MNN BCE, the LMA searches for mMAG BCE. Next, the LMA encapsulates the packet for tunneling to the mMAG and encapsulates it again for tunneling to the fixed MAG. The LMA forwards the packet to the fixed MAG. The fixed MAG removes the outer tunneling header and forwards it to the mMAG. The mMAG retrieves the original packet and forwards it to the MNN. [0122] When the mMAG moves to the fixed MAG-2, the same procedures as in the initial registration are executed. In this procedure, the Access Router field of the mMAG BCE is updated from fixed MAG-1 to fixed MAG-2” [0122]).
Regarding claims 5, 15, Barreto, Berzin discloses everything claimed as applied above. In addition, Barreto discloses encapsulate the packet into a Layer 2-over-Layer 3 tunnel, prior to sending the packet to the cluster label edge router of the particular primary domain for transmission to the vehicle label edge router via the label switched connection (“the LMA encapsulates the packet for tunneling to the mMAG and 
Regarding claims 6, 16, Barreto, Berzin discloses everything claimed as applied above. However, Barreto does not explicitly disclose send an instruction to the cluster label edge router of the particular primary domain to delete information it has regarding the label switched connection that connects the vehicle label edge router of the mobile domain and a cluster label edge router of the particular primary domain, based on the mobile domain establishing the new label switched connection with the second cluster label edge router.
Nevertheless, Berzin discloses “The distribution of MPLS labels may establish/remove a network route/path (e.g., LSP) within hierarchical MLBN 104” [0045], “The internal and external update processes may occur when device 200 initiates updates in routing information at network devices of hierarchical MLBN 104. The updates may be necessary to establish a LSP, and accommodate route changes that occur as a result of handing-off mobile node 106-x between different RANs or as a result of terminating a communication session between mobile nodes 106” [0062], “Upon receiving internal update message 502, AMRR 114-1 may perform updates to its routing information base and may issue an internal update message 504 to ALER 112-1. Internal update message 504 may include the same or similar information as internal update message 502. In response to internal update message 504, ALER 112-1 may update its routing/forwarding information base (e.g., FIB 402), and may send an external update message 506 to AMRR 114-1. External update message 506 may 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to send an instruction to the cluster label edge router of the particular primary domain to delete information it has regarding the label switched connection that connects the vehicle label edge router of the mobile domain and a cluster label edge router of the particular primary domain, based on the mobile domain establishing the new label switched connection with the second cluster label edge router because “This may allow hierarchical MLBN 104 to further reduce a number of signaling messages for modifying LSPs, and, therefore, may enable hierarchical MLBN 104 in being scalable and efficient” [0035].
Regarding claims 7, 17, Barreto, Berzin discloses everything claimed as applied above. In addition, Barreto discloses the particular primary domain comprises a plurality of nodes (fig. 1 shows multiple Access Points). 
However, Barreto does not explicitly disclose the cluster label edge router of the particular primary domain causes other nodes of the particular primary domain to update their respective stores based on the instruction sent by the apparatus.
Nevertheless, Berzin discloses “The distribution of MPLS labels may establish/remove a network route/path (e.g., LSP) within hierarchical MLBN 104” [0045], “The internal and external update processes may occur when device 200 initiates updates in routing information at network devices of hierarchical MLBN 104. The updates may be necessary to establish a LSP, and accommodate route changes that occur as a result of handing-off mobile node 106-x between different RANs or as a 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the cluster label edge router of the particular primary domain causes other nodes of the particular primary domain to update their respective stores based on the instruction sent by the apparatus because “This may allow hierarchical MLBN 104 to further reduce a number of signaling messages for modifying LSPs, and, therefore, may enable hierarchical MLBN 104 in being scalable and efficient” [0035].
Regarding claims 8, 18, Barreto, Berzin discloses everything claimed as applied above. In addition, Barreto discloses the vehicle label edge router is located on a train (“A mobile MAG (mMAG), which is a mobile access point inside a vehicle, that can be replicated in the architecture (for instance, personal vehicles, trucks, boats, etc.)” [0012] where another example would be a train where the outcome would be the same).
Regarding claims 9, 19, Barreto, Berzin discloses everything claimed as applied above. In addition, Barreto discloses the mobile domain is assigned to a first Internet 
Regarding claim 10, Barreto, Berzin discloses everything claimed as applied above. In addition, Barreto discloses the gateway label edge router identifies, from among a plurality of primary domains, the particular primary domain from a forwarding information base (FIB) table maintained by the gateway label edge router (“if the access point which was found is indicated by the M flag as a non-mobile access point, this access point is considered to be the fixed access point of the MNN and the LMA encapsulates or marks the packet for transport to the fixed access point; [0074] if the access point which was found is indicated by the M flag as a mobile access point, then the LMA encapsulates or marks the packet for transport to said mobile access point and the LMA proceeds to look up the ID of said mobile access point in the BCE data records and to find the subsequent respective access point” [0073]).
However, Barreto does not explicitly disclose a forwarding information base (FIB) table.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a forwarding information base (FIB) table because “This may allow hierarchical MLBN 104 to further reduce a number of signaling messages for modifying LSPs, and, therefore, may enable hierarchical MLBN 104 in being scalable and efficient” [0035].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	02/16/2022